Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 7-11, 13-16, and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 16 each recite the phrase “ferroelectric-like properties”. It is not clear what constitutes “ferroelectric-like”, and furthermore, it is not clear what threshold is established by “ferroelectric-like”. In addition, the present specification does not define “ferroelectric-like”, nor provide a discussion apprising a person of ordinary skill the meaning of the phrase. In the interest of compact prosecution, “ferroelectric-like” will be interpreted as “ferroelectric”.
	Claims 5, 7-11, 13-15, and 22 are rejected due to dependence on indefinite claim 1, and claims 18-21 are rejected due to dependence on indefinite claim 16.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8-9, 13-16, and 18-22 are rejected under 35 U.S.C. 103 as unpatentable over Moustakas et al (US 5,633,192 A).
With regards to claim 1, Moustakas discloses a layer of Group 13 metal nitride (i.e., a layered compound) such as GaN (Moustakas: col. 1, lines 19-27). According to Formula 1 of the present claim, for GaN, x = 0, y = 1, and z = 1, the y and z values of Moustakas being in the claimed range (Moustakas: col. 1, lines 19-27). Moustakas teaches the inclusion of Ca (i.e., an element “M”) as a dopant (Moustakas: col. 6, line 58 through to col. 7, line 16). Moustakas teaches that the concentration of such a dopant is to be adjusted based on the desired resistivity and to improve device stability (Moustakas: col. 2, line 62 through to col. 3, line 29; col. 6, line 58 through to col. 7, line 16). Therefore, a person of ordinary skill in the art would have found it obvious to have optimized the amount of element “M”, thereby establishing a case of obviousness. Furthermore, since the composition of Moustakas is that of the present specification, and a composition and its properties are inseparable, a person of ordinary skill would have expected the structure of Moustakas to exhibit ferroelectric properties. See MPEP 2112.
With regards to claim 5, the M is Ca (see above discussion).
With regards to claim 8, the composition of Moustakas is substantially identical to that of the claimed invention (see above discussion). A composition and its properties are inseparable. See MPEP 2112. Therefore, the composition of Moustakas is expected to achieve the claimed XRD properties.
With regards to claim 9, the composition of Moustakas is substantially identical to that of the claimed invention (see above discussion). A composition and its properties are inseparable. See MPEP 2112. Therefore, the composition of Moustakas is expected to achieve the claimed XRD properties.
With regards to claim 13, the composition of Moustakas is substantially identical to that of the claimed invention (see above discussion). A composition and its properties are inseparable. See MPEP 2112. Therefore, the composition of Moustakas is expected to achieve the claimed resistance switching properties.
With regards to claim 14, the composition of Moustakas is substantially identical to that of the claimed invention (see above discussion). A composition and its properties are inseparable. See MPEP 2112. Therefore, the composition of Moustakas is expected to achieve the claimed luminescence properties.
With regards to claim 15, the composition of Moustakas is substantially identical to that of the claimed invention (see above discussion). A composition and its properties are inseparable. See MPEP 2112. Therefore, the composition of Moustakas is expected to achieve the claimed band gap.
With regards to claim 16, Moustakas discloses a layer of Group 13 metal nitride with a thickness of 0.3 to 0.5 microns (i.e., 300 nm to 500 nm, and hence, a nanosheet) such as GaN (Moustakas: col. 1, lines 19-27). According to Formula 1 of the present claim, for GaN, x = 0, y = 1, and z = 1, the y and z values of Moustakas being in the claimed range (Moustakas: col. 1, lines 19-27). Moustakas teaches the inclusion of Ca (i.e., an element “M”) as a dopant (Moustakas: col. 6, line 58 through to col. 7, line 16). Moustakas teaches that the concentration of such a dopant is to be adjusted based on the desired resistivity and to improve device stability (Moustakas: col. 2, line 62 through to col. 3, line 29; col. 6, line 58 through to col. 7, line 16). Therefore, a person of ordinary skill in the art would have found it obvious to have optimized the amount of element “M”, thereby establishing a case of obviousness. Furthermore, since the composition of Moustakas is that of the present specification, and a composition and its properties are inseparable, a person of ordinary skill would have expected the structure of Moustakas to exhibit ferroelectric properties. See MPEP 2112.
With regards to claim 18, the composition of Moustakas is substantially identical to that of the claimed invention (see above discussion). A composition and its properties are inseparable. See MPEP 2112. Therefore, the composition of Moustakas is expected to achieve the claimed resistance switching properties.
With regards to claim 19, the composition of Moustakas is substantially identical to that of the claimed invention (see above discussion). A composition and its properties are inseparable. See MPEP 2112. Therefore, the composition of Moustakas is expected to achieve the claimed luminescence properties.
With regards to claim 20, the composition of Moustakas is substantially identical to that of the claimed invention (see above discussion). A composition and its properties are inseparable. See MPEP 2112. Therefore, the composition of Moustakas is expected to achieve the claimed band gap.
With regards to claim 21, the nanosheet has a thickness of 300 nm to 500 nm, which is squarely within the claimed range, and also overlaps the claimed range, thereby establishing a prima facie case of obviousness (see above discussion). See MPEP 2144.05.
With regards to claim 22, the layered compound of Moustakas is incorporated into a bipolar junction transistor (i.e., an electrical device) (Moustakas: col. 13, lines 32-41).

Claims 7 and 10-11 are rejected under 35 U.S.C. 103 as unpatentable over Moustakas et al as applied to claim 1 above, and in further view of Kang et al (Effects of Hydrogenation and Annealing on the Deep Levels in GaN Epilayers Grown on Sapphire Substrates).
With regards to claim 7, Moustakas teaches a layered compound as applied to claim 1 above. However, Moustakas does not appear to teach the incorporation of H (i.e., hydrogen).
Kang discloses hydrogenation of GaN layers for the purpose of improving efficiency (Kang: page L25, first paragraph). Kang teaches that GaN materials known in the art have issues with leakage currents and lifetime limitations (Kang: page L25, first and second paragraphs). The hydrogenation of Kang introduces hydrogen atoms which passivate improper bonds and improve the crystallinity of the structure, leading to improved performance (Kang: page L25, second paragraph). Moustakas and Kang are analogous art in that they are related to the same field of endeavor of improving the electronic device properties of GaN layers. A person of ordinary skill in the art would have found it obvious to have incorporated the hydrogen of Kang into the GaN layer of Moustakas in order to provide improved efficiency, device lifetime, and device performance (Kang: page L25, first and second paragraphs). Furthermore, based on the foregoing, a person of ordinary skill in the art would have found it obvious to have optimized the amount of hydrogen in order to passivate bonds as required, thereby leading to an improved performance in the device of Moustakas and Kang.
With regards to claim 10, the composition taught by Moustakas and Kang is substantially identical to that of the claimed invention (see above discussion). A composition and its properties are inseparable. See MPEP 2112. Therefore, the composition of Moustakas and Kang is expected to possess the claimed hydrogen ion peaks.
With regards to claim 11, the composition taught by Moustakas and Kang is substantially identical to that of the claimed invention (see above discussion). A composition and its properties are inseparable. See MPEP 2112. Therefore, the composition of Moustakas and Kang is expected to possess the claimed binding peaks.




Response to Arguments
Several of Applicant’s arguments with respect to the rejections under 35 U.S.C. 112(b) and 35 U.S.C. 103 have been considered and they are found persuasive. Applicant has deleted indefinite claim 6, clarified the subscript “a” in claim 7 by including it in a range, and clarified claim 8 by specifying the measured peak. In addition, the ranges of claims 1 and 16 have been amended such that the endpoint x=0 of Moustakas is no longer substantially close to the claimed ranges. Although these rejections are withdrawn, new grounds of rejection are made under 35 U.S.C. 112(b) due to the incorporation of the phrase “ferroelectric-like properties” in present claims 1 and 16, and the finding that Moustakas teaches adjusting the amount of Calcium (i.e., implying adjustment of the value for “x”).
The remainder of Applicant’s arguments have been considered, but they are not found persuasive.
With respect to the phrase “ferroelectric-like properties”, Applicant argues that the term “ferroelectric-like properties” is given a special definition in the present specification. However, looking to the definition cited by Applicant, the Examiner does not agree, as with respect to the phrase “ferroelectric-like properties”, the present specification merely states “the layered compound or nanosheet still exhibits ferroelectric-like properties since the position of the residual additive elements moves according to an external electric field”. This portion of the specification does not actually define the phrase “ferroelectric-like properties”. The phrase “ferroelectric-like properties” could be interpreted as ferroelectric properties, except achieved by a different structure/mechanism (i.e., by a symmetric structure, rather than an asymmetric structure). In other words, the “properties” are the same as ferroelectric properties, though they are achieved by a different structure. However, the phrase “still exhibits ferroelectric-like properties” suggests that the properties might not necessarily be identical. In other words, the specification could be interpreted as specifying a material with properties approaching those of ferroelectric materials. Therefore, it is not clear at what threshold a material is suddenly considered to have “ferroelectric-like properties”.
Applicant argues that the composition range of amended claim 1 is different from that of Moustakas in that a Group II element M is partially removed from MGayNz which is in an equilibrium phrase, whereas Moustakas achieves its structure by doping GaN films with Calcium. This argument is not found persuasive as the claims do not actually state the claimed invention is formed by the argued method. Furthermore, Applicant is arguing a difference in method of production without pointing out a difference in structure. Therefore, it is not clear how the material of Moustakas is structurally different from that of the claimed invention by virtue of the separate method of making. Applicant continues to argue that doping is made to include dopant at a level of “several hundreds of ppm at most”, but this argument is not found persuasive as Moustakas does not actually state doping is limited to several hundreds of ppm at most. The argument is also not persuasive as Applicant appears to impermissively limit the term doped. There exist highly doped semiconductors in the art with concentrations above “several hundreds of ppm at most”. The phrase “several hundreds of ppm at most” isn’t some universally-accepted upper bound in the semi-conductor art.
Applicant argues that the layered compound of amended claim 1 has a two-dimensional layered structure. Applicant contrasts the alleged two-dimensional structure of the claim to the three-dimensional structures of Moustakas (i.e., such as columnar structures). This argument is not found persuasive as it is not commensurate in scope with the claims. Applicant appears to be arguing towards a two-dimensional crystal structure, specifically. However, the claim only requires a two-dimensional layered structure. The specific phrase “two-dimensional layered structure” is not used in the present specification, and paragraph [0002] of the present specification admits that two-dimensional nanosheets (i.e., a sort of two-dimensional layered structure) has thicknesses in several to hundreds of nanometers. Clearly, the phrase “two-dimensional layered structure” does not mean the structure argued by Applicant. In light of the present specification, this phrase would be given a broader interpretation.
Applicant argues that the material of Moustakas does not exhibit ferroelectric-like properties as the material of Moustakas has a centrosymmetric structure, and therefore, it does not exhibit the claimed properties. This argument is not found persuasive as Applicant previously argues that the phrase “ferroelectric-like” does not preclude a centrosymmetric structure. Actually, Applicant specifically argues that “ferroelectric-like” means a centrosymmetric structure which still exhibits certain properties of ferroelectric materials. These arguments further add to the issue of indefiniteness.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.W./
Examiner, Art Unit 1783

/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783